LACOMBE, Circuit Judge.
Upon the hearing before the master defendant was examined, and admitted that he had testified in, another suit that he made profits on unhairing skins at the rate of 75 cents per dozen. He now says that the statement he made in the former trial was inaccurate, and that he knew it to be inaccurate when on the second trial he admitted that he had made it. The excuse given for not correcting it is that counsel supposed the master would give no weight to the admission of the witness. That excuse terminated when the master filed his report, which was based mainly upon this very admission. Defendant made no effort, by motion before the master, to have the case opened, and to be given the opportunity to show that his statement in the former trial was inaccurate. On the contrary, he elected to except to the report, saying nothing of any inaccuracy, and assuming that he would succeed in convincing this court that the master was in error. He failed to convince the court, and the master’s report was confirmed. Defendant now *700moves to reopen the case, and to be allowed to put in before the master testimony of which he knew, and which was available to him when the hearing before the master was going on. Such practice is unheard of, and would be intolerable.
The motion is denied.